Citation Nr: 1506954	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2014, the Veteran testified at a Board video conference hearing over which the undersigned Veterans Law Judge (VLJ) presided.  A transcript of that hearing has been associated with the claims file.  

The appeal was remanded in October 2014 for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

Arthritis was not shown in service or for many years thereafter, and the most probative evidence of record indicates that the Veteran's current left knee condition is not related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by June 2008 and September 2008 letters.  The case was last readjudicated in December 2014.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, the Agency of Original Jurisdiction (AOJ) made multiple attempts to obtain additional service records, specifically 1984 left knee surgical records, through official sources, but was informed by National Personnel Records Center and the Air Force hospital that such records were not found or did not exist.  The AOJ informed the Veteran that the records were not available and he was advised to submit any records he may have in his possession.  The Board finds that additional efforts to obtain these records would be futile.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including post-service treatment records, Social Security Administration (SSA) records, and VA examination and opinion report.  

The Board also notes that actions requested in the prior remands have been undertaken.  In this record, SSA records were obtained as requested.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and  the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
  §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current left knee disability was incurred during service in a skiing accident or when he slipped on ice.  He claims that as a result of these injuries, he underwent left knee surgery in 1984, and the condition remained symptomatic since that time.  

In support of his claim, the Veteran submitted buddy statements, to include March 2011 statements from his father and a co-worker to the effect that the Veteran's left knee disability was due to an injury in service.  The Veteran's co-worker stated that the Veteran told him about injuring his knee in Alaska during a training exercise while learning how to ski for the military.  Reportedly, after extensive surgery the problem persisted and had plagued the Veteran ever since.  

As an initial matter, the record reflects that the Veteran has been diagnosed with a current left knee disability, to include degenerative joint disease.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claim for service connection.  Thus, the remaining question before the Board is whether such disability is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  

The available service treatment records show that in February 1983 the Veteran twisted his left knee skiing.  He received outpatient treatment and was issued crutches.  X-rays revealed soft tissue trauma.  In January 1984 he complained of left knee pain after slipping on ice and feeling knee stretch underneath.  No popping was noticed.  The assessment was sprained knee, treated with ace wrap and ice.  He was seen the next day where swelling, point tenderness, stiffness and limited range of motion with pain were noted.  The assessment was second degree sprain of the medial collateral ligament.  Later in January 1984, the Veteran was treated for a left knee sprain incurred when he went off a ski jump and his knee gave out when he landed.  There was swelling at the medial side of the left knee, no discoloration, point tenderness over the medial collateral ligament and swelling.  The clinician noted a history of pain in the left knee and assessed second degree sprain, treated with an Ace wrap, ice, elevation and Motrin.   

After service, VA treatment records in March 2009 noted swelling of the knees with pain and full range of motion.  VA treatment notes after 2011 recorded a history of chronic knee pain since service discharge, with a history of left knee arthroscopy in 1983.  In January 2011 a clinician noted bilateral knee pain without significant arthritis.  The Veteran was prescribed bilateral knee braces.  A May 2011 MRI showed degeneration of the meniscus, bilaterally, as well as deterioration of the cartilage.  The Veteran's ligaments were found to be intact on the right knee, but  the left knee exhibited an incomplete anterior cruciate ligament (ACL) tear, which could be old.

As arthritis was not shown in service or within one year following discharge from service, competent evidence linking the current disability to service is needed to substantiate the claim.  On the question of a link between the current left knee disability and service, there is evidence both for and against the claim.  

In support of the claim, the Veteran submitted a July 2011 medical statement from Dr. S.M.H. who reviewed the May 2011 MRI of the left knee and opined that the MRI findings verified the claimed February 1983 left knee arthroscopic surgery at Elmendorf Air Force base.  Dr. S.M.H. based the opinion on the fact that on MRI the ACL was poorly seen which suggested an incomplete tear of the ACL with only a few intact fibers, which in turn was suggestive of an old tear as no inflammation or fluid was seen around the tendon as would be seen in an acute tear.  Also the tendon was poorly seen as it had atrophied away from disuse and old injury.  He opined that the changes in the left knee MRI are consistent with the previous arthroscopic surgery as well as an old near complete tear of his ACL that the Veteran suffered in a 1982 ski accident. 

In a subsequent statement in October 2011, Dr. S.M.H. reported having reviewed the Veteran's military records starting in 1982, as well as his VA medical records, and reiterated his opinion that the Veteran's diagnosis was more likely than not a result of his military service, specifically, the ski accident suffered in 1982.  Dr. S.M.H. further noted that the reason the Veteran's symptoms worsened since that time related to gradual deterioration of the meniscus.  The normal progression 
of the 1982 injury resulted in his increasing pain as the meniscus had aged and deteriorated.  Dr. S.M.H. concluded that the amount of deterioration was more than would be expected in healthy knees.  As such, it was his professional opinion that the Veteran's knee complaints were a direct result of his military-related knee injury.

However, Dr. S.M.H. does not explain why the old tear of the ACL purportedly suffered in 1982 would not have been corrected at the time of the arthroscopic surgery that, according to Dr. S.M.H. occurred in 1983.  Moreover, the 1982 ski accident involved the right knee, not the left knee.  The left knee injury did not occur until February 1983, and the Board finds it highly unlikely that when seen for injuries to the left knee in 1984, a 1983 surgery on the knee would not have been mentioned.  As the opinions from Dr. S.M.H. are based on an inaccurate factual premise, they are afforded no probative weight. See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

In a July 2014 statement, a VA physician assistant noted the Veteran reporting a history of an ACL tear, status post ACL repair.  It was noted the Veteran was asking for an opinion as to whether the damage on his knee today is a result of his service connected knee injury.  The clinician noted that the Veteran was not seeking anything at that visit other than an opinion.  The clinician stated that it was his opinion that the Veteran's advanced degenerative joint disease was due to his ACL injury incurred while in service and is advanced compared to other males his age.    Such opinion is based on the Veteran's report that he had an ACL injury in service with ACL repair at that time.  That history is not consistent with the available service treatment records noting MCL injury or the April 2011 MRI, which Dr. S.M.H. indicated was consistent with an old tear, not surgical correction, of the ACL.  As the opinion by the physician assistant is also based on an inaccurate factual premise, it is afforded no probative weight.  Id. 

The evidence against the claim consists of the opinion by the April 2012 VA examiner, who acknowledged the Veteran's in-service left knee injuries and reported arthroscopic surgery, as well as the current disorder, but did not associate the current left knee disability with service.  On VA examination in April 2012, the Veteran reported that he badly twisted the left knee in a skiing accident in October 1982.  Reportedly, he underwent arthroscopic operation to look around but nothing was done.  He stated that when he woke up, his left knee was wrapped and he was on crutches.  He had three puncture wounds on the knee.  Since that time the knee had been painful and in 2007, he became unable to fully bend the knee.  

The examiner opined that the left knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner noted that the skiing injuries during service were diagnosed and treated by multiple military examiners as no more than sprains, which explained why no repair was actually performed during the arthroscopic procedure in 1984 because the Air Force surgeons did not find anything to repair.  The examiner determined that in light of the Veteran's reported long occupational history as a copier technician having to work a lot on his knees, and given the lack of credible medical documentation of the operative findings or procedures, the Veteran's current left knee disability was less likely as not incurred in or caused by the slipping on ice or the skiing injury that occurred in service.  The examiner further explained that the 2011 MRI findings that showed abnormal medial meniscus indeed could represent postoperative changes, but could also be indicative of chronic tear and degeneration.  As such, the examiner found that the MRI findings did not definitively resolve the issue of surgical repair in 1984 and more likely represented the repeated stress and trauma to the knees from the Veteran's work history and chronic degeneration during the intervening time span of over 25 years following service discharge. 

The Board assigns greatest weight to the opinion of the April 2012 VA examiner.  The opinion was provided following review of the claims file and examination      of the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges that there are no records of any left knee surgery in service.  However, the Board notes that while the Veteran has reported undergoing surgery therein, he is not shown to be a reliable historian.  The Veteran has reported that he was in service from 1982 to 1985, but his service records show he was discharged in May 1984.  In a May 2009 statement, he reported that he entered service in 1979.  In a March 2009 VA treatment report detailing his surgical and injury history, he made no mention of any knee surgery or injury, but did mention a 1974 finger surgery and a clavicle injury in 1982-1985.  In an October 2008 statement he stated he injured  his knee in November 1982 and had surgery for it then.  Similarly, he told the VA examiner that he injured his knee in 1982 and had arthroscopic surgery for the surgeons to look around but nothing was done.  As noted above, his left knee  injuries occurred in 1983 and 1984.  Thus, the Veteran is unclear as to the dates he was in service, when the left knee injuries occurred and when the purported surgery occurred.  Moreover, the Veteran has also suffered a serious post-service closed head injury in a motorcycle accident reportedly with coma and some memory loss, and has a history of substance abuse.  Thus, his reports as to when knee surgery occurred, if at all, is not reliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board acknowledges the Veteran's father sent an email noting the Veteran called him to tell him he had been on a ski mission in Alaska, had fallen, and had to have surgery on his left knee.  However, the date of the surgery was not provided, nor was any additional information provided.  Additionally, this statement is being rendered 30 years after the fact.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written).  Similarly, a co-worker of the Veteran reported the Veteran with knee pain in 1985 after handling a large copier and noted the Veteran advised him of his knee injury in service and "extensive surgery" with the problem persisting ever since.  Such recollection is being made 30 years after the Veteran's service and provides information concerning the alleged surgery that is inconsistent with other evidence of record.  As such, the Board does not find such report persuasive.  Id. 

In any event, the VA examiner considered the Veteran's report of surgery in  service when formulating his opinion that the current condition was less likely related to service.  The examiner considered the specific injuries noted in the service treatment records as well as post service events, and provided a detailed rationale for the conclusions reached.  As such, this opinion is entitled to greatest probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

While the Veteran believes that his current left knee disability is related to injuries in service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492     F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis     and etiology of knee disorders requires medical testing and expertise to determine.    Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current left knee disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his left knee disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, there is no competent evidence of arthritis in service or within one year following discharge from service, and the most probative and persuasive evidence is against a finding that his current left knee disability is related to service.  Accordingly, service connection for a left knee disability is denied. 

In reaching this decision, the Board has considered the applicability of the benefit  
 of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, that doctrine is not applicable in  the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left knee disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


